Citation Nr: 1442129	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-13 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1976 to June 1980 and from March 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In his February 2010 VA Form 9, the Veteran request a Board hearing.  A hearing was scheduled for November 2011; however, the Veteran subsequently withdrew his request and has not requested a new hearing.  Therefore, the Board finds that the Veteran has withdrawn his request for a hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

In his June 2013 appellant's brief, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of all additional evidence submitted since the last statement of the case.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in May 2000, the Veteran submitted a claim of clear and unmistakable error (CUE) in a June 1987 rating decision, which denied service connection for schizophrenia.  The RO never adjudicated this claim.  

The Board finds that the raised CUE claim is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim for schizophrenia now on appeal.  If the RO were to determine there was CUE in the prior RO decision, the instant claim to reopen pertaining to schizophrenia could be rendered moot.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Hence, the Board may not proceed with appellate review of the schizophrenia service connection claim until the RO has adjudicated the Veteran's CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's May 2000 claim that there was CUE in the June 1987 rating decision.  Notify the Veteran and his representative of the determination and furnish notice of appellate rights and procedures so that the Veteran may have the opportunity to initiate an appeal on the CUE issue if he so desires.

2.  After completing the requested action and any additional notification and/or development deemed warranted, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



